Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Cornie (US 5322109) in view of Forest (US 2005/0184413).  Cornie teaches a method for densifying a melt infiltrated ceramic matrix composite article, comprising: providing a porous CMC preform (col. 5 ln. 40-col. 6 ln. 35) within a first region of a casting apparatus (col. 11 ln. 46-48); providing a molten densifier within a pressure head area of a second region of the casting apparatus, the first and second regions being operably connected (col. 12 ln. 40-61) and the molten densifier including at least one source of silicon (col. 6 ln. 35-41); and applying a first pressure to the molten densifier within the pressure head, thereby infiltrating voids within the porous CMC preform with the molten densifier and forming a densified melt infiltrated CMC article (col 12 ln. 40-61).  Cornie teaches infiltration being in from about a fraction of a minute to on the order of minutes (col. 9 ln. 15-20).  Cornie teaches 0.75 inch filter and a 4 inch preform (Examples 1-2).   Forest teaches a mold cavity for holding a preform during melt-infiltration wherein the cavity is formed of two parts of a die set having a die opening there between (Figure 4).  The prior art does not teach or suggest a method as claimed including adjusting an opening width of the die opening during the applying of the first pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712